Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 11-20 are allowed.
Regarding claim 11 and dependents thereof, the prior art does not teach, “wherein a thermally optimized coupling between defined regions of the micromechanical sensor is realized by thermal coupling elements.” Huang in view of Nagel teaches most limitations of the present invention as presented in Office Action filed 4/29/2022. The Applicant has amended to include the above quoted allowable subject matter. Neither Huang nor Nagel teach the claimed thermally optimized coupling between two regions. Couplings that are designed for thermal compensation are known in the art as shown In inner area 71 in [0070] of US20160023890 (herein Reinmuth) and thermal compensators 126 and 127 (Fig. 6) of US 6073490 (herein Konovalov), but neither Reinmth or Konovalov would appropriately combine with the combination of Huang and Nagel for any obvious motivation.
Regarding claim 12 and dependents thereof, the prior art does not teach, “wherein the compensating element include at least one structuring element of the cap element, a defined distance of the seismic mass to the cap element being provided in defined segments by the structuring element.” Nagel teaches Peltier elements that compensate thermal environment of a sensor as presented above. However, the Peltier elements of Nagel are not incorporated into a cap of a substrate in the same fashion as presented in claim 12.  US 20170129768 (herein Rusanov) teaches another relevant invention of a heater 10 over an equivalent substrate cap (30 and 20, Fig. 2) for homogenizing the temperature gradient within a sensor ([0070]) but does not teach the heater 10 being a defined distance from a seismic mass.
Regarding claim 13, the specifics regarding the cap element having specific structure is not taught by Huang, Nagel, or Rusanov.
Regarding claim 20, the present invention is the method of producing the sensor of claim 11 and also features the same allowable subject matter and is allowable for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852